Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 8-9 and 11-18 are allowed. Claims 8 and 18 were amended to include previously objected to limitations as shown below. 

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A controller for preparing an image for segmenting, comprising: 
a memory that stores instructions; and 
a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to perform a process comprising: displaying a first modeled tissue structure of a first type, the first modeled tissue structure based on previous measurements of a same type of anatomical structure from multiple patients; 
displaying an image of a first tissue structure of the first type separate from the first modeled tissue structure; identifying, on the first modeled tissue structure, landmarks on the first modeled tissue structure for identification on the image of the first tissue structure, and sequentially accentuating each landmark on the first modeled tissue structure; 2Serial No.: 16/756,633 Art Unit: 2648 
identifying, by the processor, locations on the image of the first tissue structure for each landmark on the first modeled tissue structure; and 
determining that a predetermined number of landmarks and locations are identified for the first type, and mapping the predetermined number of landmarks on the first modeled tissue structure to the locations identified on the image of the first tissue structure based on determining that the predetermined number of landmarks and locations are identified for the first type; 
segmenting the image of the first tissue structure in a first region based on the mapping of the predetermined number of landmarks to the locations; 
identifying, on the first modeled tissue structure, at least one additional landmark on the first modeled tissue structure for identification on the image of the first tissue structure, and sequentially accentuating the at least one additional landmark on the first modeled tissue structure; 
identifying, by the processor, additional locations on the image of the first tissue structure for each additional landmark on the first modeled tissue structure; and 
determining that a predetermined number of additional landmarks and locations are identified, and mapping the landmarks and additional landmarks on the first modeled tissue structure to the locations and additional locations identified on the image of the first tissue structure based on determining that the predetermined number of additional landmarks and locations are identified.”
 	Examiner has found prior art in the same field of endeavor in VGStudio and Xu (see Final Office action pg. 4-7, mailed 5/19/2022). 
None of the prior art teach the limitations “identifying, by the processor, locations on the image of the first tissue structure for each landmark on the first modeled tissue structure; and 
determining that a predetermined number of landmarks and locations are identified for the first type, and mapping the predetermined number of landmarks on the first modeled tissue structure to the locations identified on the image of the first tissue structure based on determining that the predetermined number of landmarks and locations are identified for the first type; 
segmenting the image of the first tissue structure in a first region based on the mapping of the predetermined number of landmarks to the locations; 
identifying, on the first modeled tissue structure, at least one additional landmark on the first modeled tissue structure for identification on the image of the first tissue structure, and sequentially accentuating the at least one additional landmark on the first modeled tissue structure; 
identifying, by the processor, additional locations on the image of the first tissue structure for each additional landmark on the first modeled tissue structure; and 
determining that a predetermined number of additional landmarks and locations are identified, and mapping the landmarks and additional landmarks on the first modeled tissue structure to the locations and additional locations identified on the image of the first tissue structure based on determining that the predetermined number of additional landmarks and locations are identified.”
	Claim 18 is allowed for similar reasons. 
Furthermore, claims 8-9 and 11-18 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648